Citation Nr: 1445525	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the reduction of the Veteran's left thumb disability evaluation from 20 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that a May 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD) with a current evaluation of 100 percent disabling effective March 16, 2011.  

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.
 

FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO granted an evaluation of 20 percent for a left thumb disability, effective April 28, 2006.

2.  Reexamination in March 2008 and November 2008 disclosed improvement in the Veteran's left thumb disability as there was no gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

3.  In a December 2008 rating decision, the RO notified the Veteran of a proposed reduction in the evaluation of his left thumb disability from 20 percent disabling to 10 percent disabling.

4.  The March 2009 rating decision reduced the disability evaluation for his left thumb disability from 20 percent to 10 percent disabling, effective June 1, 2009.

5.  At the time of the reduction, a 20 percent disability evaluation had not been in effect for more than five years.



CONCLUSION OF LAW

The reduction of the evaluation for a left thumb disability from 20 percent to 10 percent disabling, effective June 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulations pertaining to reductions in disability ratings provide that, where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This regulation also provides that, with respect to other disabilities that are likely to improve, e.g., those for which evaluations have been in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

In the present case, the Veteran was granted service connection for a left thumb disability in December 1970 and a noncompensable evaluation was assigned.  The evaluation was increased to 10 percent in an August 2006 rating decision and 20 percent in a March 2007 rating decision, effective April 28, 2006.

In December 2008, based on a November 2008 VA examination, which showed clear improvement over a July 2006 VA examination, the RO informed the Veteran that it was proposing to reduce the rating for his left thumb disability.  This letter  apprised the Veteran of his opportunity to submit medical or other evidence demonstrating that a reduction in the evaluation of his service-connected disabilities was not warranted.  In particular, the RO explained that the most probative type of evidence would be a statement from a physician who had recently treated or examined the Veteran that included detailed findings about the Veteran's disabilities.  The letter also informed him that he was entitled to a hearing on the matter; and the Veteran was told that he should submit any such evidence and/or request a hearing within 60 days from the date of that letter.  Otherwise, the RO would reduce the rating as indicated.  

The Veteran submitted a statement noting that his left hand is his dominant hand and the pain makes it difficult for him to grip anything.

Subsequently, the rating was reduced from 20 percent to 10 percent in a March 2009 rating decision.  

As described, the RO clearly complied with the procedural requirements for reducing the Veteran's disability rating.  The RO issued a rating decision proposing the reductions in December 2008.  The Veteran was notified of the proposed reductions in a letter dated December 10, 2008, which explained his right to request a pre-termination hearing within 30 days and to submit medical or other evidence within 60 days.  After allowing the Veteran the requisite 60 days to respond, the RO took action on the reduction in a March 2009 rating decision, reducing the left thumb rating to 10 percent, effective June 1, 2009. The reduction was made effective no sooner than permitted by current law and regulations.  38 C.F.R. § 3.105(i)(2)(i). Therefore, the procedural requirements for the reductions were met.

In addition, the Board observes that the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable because the 20 percent rating for the Veteran's left thumb had not been in effect for more than five years (it became effective in 2007 and was reduced in 2009).  

As such, the Board does not have to address whether the evidence of record as of December 2008 provided a basis for the rating reduction in light of the criteria set forth in 38 C.F.R. § 3.344(a) and (b).

The Board will now review the medical evidence to determine whether improvement was, in fact, shown in the Veteran's left thumb that would justify the reduction of the rating for his left thumb.  As discussed below, despite the Veteran's allegations to the contrary, the medical evidence clearly shows improvement.

Under Diagnostic Code 5228, limitation of motion, thumb, is evaluated based on whether a gap is present between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  If a gap of less than one inch is present, a noncompensable evaluation is warranted.  For a gap between 1 and 2 inches, a 10 percent evaluation is warranted.  For a gap greater than 2 inches, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

The Veteran has also been diagnosed with arthritis.  Under Diagnostic Code 5003, if the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The June 2006 VA examination noted that the gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers was 4 inches.  This warranted an increased evaluation of 20 percent disabling.

The Veteran requested an increased evaluation and was afforded another VA examination in March 2008.  The examination was inconclusive as the Veteran was resistant to move the thumb even after the examiner explained that he could not complete a full examination without the Veteran moving his thumb.  The examiner did not report whether there was a gap between the thumb pad and fingers.  The 20 percent evaluation was continued in a June 2008 evaluation.

The Veteran again requested an increased evaluation and was afforded another VA examination in November 2008.  During this examination, the examiner reported that there was no gap between the thumb pad and fingers with the thumb attempting to oppose the fingers.  The examiner confirmed the diagnosis of arthritis and noted that there was pain on motion, which provided highly probative evidence against this claim.

Accordingly, the VA RO proposed to reduce the Veteran's evaluation to 10 percent for noncompensable limitation of motion of the left thumb with x-ray evidence of arthritis and objective evidence of painful motion.

As described, the medical evidence clearly showed improvement in the left thumb from his July 2006 VA examination, which justified the 20 percent evaluation.  Since that examination, subsequent examinations have shown that the Veteran's left thumb disability would not support an evaluation in excess of 10 percent.  In this regard, it is important for the Veteran to understand that the initial evaluation of this problem did not clearly indicate a 20 percent evaluation was warranted.  In any event, the more recent examinations provided, overall, evidence clearly against the 20 percent finding.  Therefore, the reduction of the Veteran's left thumb evaluation was proper and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As discussed above, the VA fulfilled its procedural obligations with regard to notice of the reduction in its December 2008 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and the Veteran's statements.
The Veteran has also been afforded adequate examinations on the issue of rating his left thumb disability.  VA provided the Veteran with VA examinations in July 2006, March 2008 and November 2008.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     

ORDER

The reduction of the evaluation from 20 percent to 10 percent effective June 1, 2009, for a left thumb disability was proper.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


